Citation Nr: 1334421	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  08-33 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for lumbar spine degenerative disc disease, evaluated as 40 percent disabling from June 25, 2005 through August 1, 2007, and as 20 percent disabling from August 1, 2007.

2.  Entitlement to an initial evaluation in excess of 10 percent for pain disorder.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

  
WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from January 2003 to June 2005.  He also had unverified periods of active and inactive duty for National Guard reserve component service beginning as early as August 1981.  The date of the Veteran's separation from the reserve component is not verified, but he apparently had 20 years or more of combined active and reserve service.   

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2008, the Veteran testified at a personal before a Decision Review Officer (DRO) at the RO.  The Veteran testified at a Travel Board hearing before the undersigned in October 2010.   Transcripts of each hearing are of record.
  
In a January 2011 decision, the Board found that a reduction in the rating for service-connected lumbar spine degenerative disc disease from 40 to 20 percent, effective August 1, 2007, was proper.  The Board also Remanded the issues of entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease from August 1, 2007, an initial rating in excess of 10 percent for pain disorder, and a TDIU rating. 

The Veteran appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Joint Motion for Partial Remand, the parties agreed that a remand was required because the determination that reduction of the rating for service-connected lumbar spine degenerative disc disease from 40 to 20 percent, effective August 1, 2007, was proper failed to discuss whether VA should have obtained the appellant's records from the Social Security Administration (SSA) for purposes of determining the propriety of the rating reduction at issue.  The Board Remanded that issue to the agency of original jurisdiction (AOJ) in October 2012.  The claim now returns to the Board following development and issuance of a supplemental statement of the case (SSOC) in June 2013.  

For the reasons set forth in more detail in the Reasons and Bases below, the issues on appeal are recharacterized as listed on the title page of this decision.  38 C.F.R. § 3.156(b)(2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The claims of entitlement to an increased initial rating for pain disorder and entitlement to a TDIU award return to the Board following development and issuance of an SSOC in March 2013.  The claim for an increased rating in excess of 20 percent for lumbar spine disability was also addressed in that March 2013 SSOC.  As set forth on the title page, and discussed at length below, that claim is recharacterized as part of the initial claim for higher staged ratings for lumbar disability and included with that claim on appeal.  


FINDINGS OF FACT

1.  At the time of VA examination of the lumbar spine in 2005, the Veteran had 30 degrees of forward flexion and no more than 10 degrees of motion in any other plane.

2.  The rating decision that granted service connection for lumbar spine disability and assigned an initial rating was issued July 30, 2005, and was not yet final when the Veteran was afforded VA examination of the lumbar spine on July 19, 2006.  

3.  The July 19, 2006 VA examination disclosed forward flexion to 40 degrees, and 20 to 30 degrees of motion in all other planes of thoracolumbar motion, with no reduction in motion below 40 degrees on repetitive motion, despite an increase in pain and weakness with repetitive motion.  

4.  The Veteran declined to attempt thoracolumbar range of motion during examinations in 2009, 2011, and 2013; and, there is no evidence that he experiences incapacitating episodes of intervertebral disc syndrome.  

5.  The Veteran's pain disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

6.  The Veteran's training and work experience has been entirely in manual labor, and he has no educational attainment qualifying him for other employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 percent for lumbar spine degenerative disc disease prior to August 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013). 

2.  The criteria for an initial evaluation in excess of 20 percent for lumbar spine degenerative disc disease from August 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013). 

3.  The criteria for an increase in the initial evaluation to a 30 percent rating for a pain disorder, but no higher schedular rating, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9422 (2013).

4.  The criteria for entitlement to TDIU have been met since August 22, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In late May 2006, the Veteran sought increased compensation, following a grant of service connection for that disability in a rating decision issued July 30, 2005.  He was afforded VA examination on July 19, 2006.  The report of that VA examination is material to the initial evaluation assigned as part of the July 30, 2005 grant of service connection, under the interpretation of 38 C.F.R. § 3.156(b) set forth by the United States Court of Appeals for the Federal Circuit during the pendency of the Veteran's appeal.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)(holding that new and material evidence received within the remainder of the appeal period after a decision will be considered as having been received in conjunction with that decision).  

The Veteran has been advised, throughout the course of his appeal, that his disagreement with the rating assigned following a July 2006 VA examination is a challenge to the propriety of a reduction of a rating.  The Court also treated the matter as one pertaining to the propriety of the reduction.  However, given the interpretation of 38 C.F.R. § 3.156(b) issued by the Federal Circuit in its recent decision, the Board now recognizes that the Veteran's appeal constitutes a claim for an increase in an initial, staged rating.  

The Board notes that the Veteran is not prejudiced by this interpretation of the claim.  The standard for review of propriety of a reduction set under 38 C.F.R. § 3.105(e), which was applied in this case, provides a Veteran with additional due process, including notice, that is not afforded under the provisions normally applicable to claims for higher initial ratings.  Additionally, the rating assignment considered the provisions of 38 C.F.R. § 3.344 regarding stabilization of ratings.  That provision is not ordinarily applied to initial ratings.  Thus, the Veteran has been afforded more due process and additional notice that would not have be applied if the May 2006 communication from the Veteran had been interpreted initially as a disagreement with an initial rating.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided prior to the grants of service connection was sufficient to allow the Veteran to substantiate those claims, VA's duty to notify as to those claims has been satisfied.  

As the claim for TDIU has been granted, it would be adverse to the Veteran's interests to take any further action to notify the Veteran.  No further discussion of the duty to notify the Veteran is required.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

As to the claims for an increase in the initial rating, the Board observes that service treatment records were associated with the claims files before service connection for lumbar disability was granted.  The Veteran has been afforded VA examinations, with the most recent VA examination having been conducted in March 2013.  Records of the Veteran's ongoing VA treatment are associated with the claims file, which reflects that the Veteran has declined fee-basis physical therapy outside VA facilities, so there is no additional non-VA evidence available that has not been associated with the claims file.  Lengthy records have been obtained from the Social Security Administration (SSA).  SSA records, more than 600 pages of clinical and administrative documents, have been reviewed.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of VA examinations conducted in this appeal involved a review of the complete record, interviews of the Veteran, and psychiatric and/or orthopedic evaluations.  Considered in light of the lengthy records of VA treatment rendered during the course of this appeal, the examination reports are more than adequate upon which to base a decision with regard to the Veteran's claim.  See 38 C.F.R. § 3.327(a) (2013); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran has testified on his own behalf as well.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an individual who chairs a Veteran's hearing before the Board fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The issues on appeal were identified, and there was discussion of each issue.  The Veteran's testimony as to symptoms of lumbar disability and pain and a pain disorder was elicited at the hearing.  See Transcript, October 2010 hearing.  The duties under 38 C.F.R. § 3.103 have been met.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims addressed on the merits herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Claim for increased initial evaluations 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation sole on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

1.  Initial evaluation for lumbar disability 

As discussed above, this matter stems from a July 2005 rating decision that assigned a 40 percent disability rating for lumbar degenerative disc disease.  Additional evidence (VA examination report) was received within the one year appeal period that should have triggered readjudication of the matter.  However, an error was committed when the RO used that evidence to propose a reduction of rating rather than a staged rating.  The May 2007 decision to "reduce" the assigned rating actually set the framework for a staged rating.  See Fenderson.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups and/or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Disabilities of the spine, such as degenerative disease of the lumbar spine (Diagnostic Code 5242), are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also 38 C.F.R. § 4.71, Plate V. 

Under Diagnostic Code (DC) 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The formula for rating intervertebral disc syndrome based upon incapacitating episodes provides for a 10 percent evaluation with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

A note following DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

(a)  Evaluation prior to August 1, 2007

The Veteran sought service connection for a lumbar disorder in January 2005.  In March 2005, VA examination was conducted.  The Veteran manifested 30 degrees of forward flexion of the lumbar spine, with pain beginning at 30 degrees.  The Veteran reported that back pain was constant.  He reported that it did not result in incapacitation, and he remained able to perform self-care activities.  He remained able to drive a car, cook, dress, take out the trash, walk, and shop, without assistance.  He did not use an assistive device.  There was no muscle tenderness on palpation of the lumbar spine.  There was no ankylosis.  Motor and sensory function was described as normal in each lower extremity.  

While noting that pain had a major functional impact, the examiner observed that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner diagnosed chronic degenerative disc disease of the lower back with subjective factors of pain and objective radiologic findings seen by X-ray.  A March 2005 X-ray report revealed borderline narrowing of the L4-5 and the L5-S1 disc spaces with very minimal hypertrophic lipping at the anterior inferior border of L5. 

Based on the report of examination, the RO assigned a 40 percent evaluation.  A 40 percent evaluation is the highest schedular evaluation available for limitation of motion of the lumbar spine unless there is ankylosis.  The examiner specifically stated that there was no ankylosis, and the Veteran retained motion of the lumbar spine in all planes (forward flexion, extension, sidebending, and side rotation).  The Veteran did not approximate the criterion for the next higher rating, a 50 percent evaluation based on limitation of motion, since the Veteran was able to move in all directions and a 50 percent evaluation requires ankylosis of the lumbar spine.  Application of the tenets of 38 C.F.R. §§ 4.40, 4.45, and 4.59 was not necessary as the Veteran had been in receipt of the maximum schedular rating based on limitation of motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40  and 4.45 are applicable).

The Veteran himself reported that he did not have periods of incapacitation.  The next higher rating based on incapacitation, a 60 percent rating, requires incapacitation for at least 6 weeks during the preceding 12-month period.  The Veteran did not meet or approximate that criterion.  

The Board has considered whether any neurologic disability was shown which could be separately evaluated.  No neurologic disorder or abnormality was identified on VA examination.  The Veteran did not report any neurologic abnormalities, and did not report that he had sought medical evaluation for any neurologic abnormalities.  There is no evidence which would serve as a factual basis for a separate evaluation for a neurologic disorder or disabling symptom during this period.  

During evaluation for sleep apnea in October 2005, the Veteran reported that he was driving a truck for a waste management company.  

In November 2005, the Veteran sought initial VA treatment for back pain.  He requested pain medication.  

In June 2006, the Veteran sought evaluation for complaints of increased back pain.  He was provided a TENS (transcutaneous electrical nerve stimulation) unit.  The provider noted that prior EMG (electromyogram) studies disclosed no lumbar radiculopathy, and that there was no change in bowel or bladder function.  Radiologic examination of the spine conducted in June 2006 showed that the lumbar vertebral bodies were of normal height and alignment, there was no spondylosis or subluxation, and no significant degenerative changes.

At his July 2006 VA examination, the Veteran disclosed that he was unemployed.  He said he took Lortab and Flexeril for back pain.  He walked into the examination room without the use of any assistive device.  He reported that he was unable to walk more than one block and was unable to drive more than a short time.  He stated that he occasionally required help getting dressed.  He had had no period of incapacitation in the past 12 months.  

On objective examination, he was able to flex forward at the lumbosacral spine to 40 degrees without pain.  The Veteran did not have an antalgic gait.  He manifested mild muscle spasticity at lumbosacral junction level, pain with compression of right sciatic notch with radiation to posterior aspect of right thigh, no evidence of ankylosis, and no difficulties with walking.  Active range of motion findings of the thoracolumbar spine were listed as: forward flexion to 40 degrees (with pain); extension to 30 degrees (with pain); right and left lateral flexion to 30 degrees (with pain); and left and right rotation to 30 degrees (with pain).  

The repetitive action of flexion and extension of the thoracolumbar spine against strong resistance and against gravity was met with increased pain, fatigue, weakness, and lack of endurance, but no decrease in the limited range of motion reported above.  The examiner further noted that no painful motion was objectively noted on repetitive testing.  Range of motion values were noted to be unchanged from baseline testing without pain, fatigue, weakness, or incoordination.  

Neurological examination findings were listed as deep tendon reflexes 1+ (equal and bilateral), full motor strength, essentially normal sensation, and negative straight leg raising.  A June 2006 X-ray report revealed straightening at the lumbar lordosis and discogenic disease at L5-S1.  The examiner listed a diagnosis of discogenic disease and degenerative disk disease at L5 and S1. 

Motion in all other planes was present to 20 degrees or more.  Repetitive motion resulted in increased pain and fatigue at flexion beyond 40 degrees, but did not decrease the range of motion to less than 40 degrees.  Motor strength and sensation in both lower extremities was normal. 

In September 2006, the Veteran reported constant pain, radiating into the bilateral lower extremities, to the outside, just above the knees.  He reported that he had stopped using his TENS unit, as it was of little benefit.  He reported having a caudal steroid injection previously with little relief.  VA Pain Clinic evaluation disclosed straightening of the normal lumbar lordosis and foraminal narrowing.  

The Veteran reported that he could no longer work because of his pain and reported that he planned to apply for SSA disability benefits.  Records obtained from SSA establish that the Veteran applied for benefits in September 2006, but the application was denied.  The February 2009 SSA supplication discloses that the Veteran was employed as a garbage truck driver/helper for a trash company from September 2006 to February 2007.  The Veteran listed himself as "self-employed," doing plaster and drywall work, from March 2007 to August 2008.  

Nothing in the VA records predating August 2007 or in the records received from the SSA support the assignment of a rating in excess of 40 percent.  The Veteran retained an active range of motion even after testing with repetitive motion and in consideration of his complaints of pain.  The Board again notes that application of DeLuca was not warranted because the 40 percent rating is the maximum rating for limitation of motion.  There was no ankylosis, no incapacitation, and no neurologic disability.    Indeed, the Board even notes that the records from the SSA indicate that the Veteran was performing heavy labor with an income that was considered substantially gainful as of August 1, 2007.  

The Veteran sought service connection for pain in the left posterior leg.  He was afforded EMG and NV (nerve conduction velocity) testing.  These examinations showed no electrodiagnostic evidence of radiculopathy or neuropathy in the lower extremities.  The claim for separate service connection for pain in the left posterior leg was denied.  The Veteran did not appeal.

(b)  Evaluation in excess of 20 percent from August 1, 2007

In August 2007, a VA provider noted that the Veteran was receiving a series of spinal injections for radicular symptoms of lumbar disc disease.  In October 2007, the Veteran presented for an urgent care visit, stating that he had not obtained relief from lumbar facet and sacroiliac joint injections.  He described the pain as 10/10.  

In November 2007, the Veteran reported three days of relief from lumbar pain injection provided in October 2007.

The Veteran was afforded another VA examination in January 2008.  At that time, he reported that he was able to walk more than 1/4 mile but less than one mile.  He indicated that he was unable to help with household chores or wash his truck when he had flare-ups.  Thoracolumbar flexion was to 40 degrees, with pain beginning at 10 degrees and ending at 30 degrees.  Extension was to 10 degrees.  Right and left lateral flexion and rotation were from 15 degrees to 30 degrees.  

The Veteran continued to receive lumbar steroid injections.  In August 2008, the Veteran reported constant low back pain, with bilateral radiating pain, with no relief following lumbar injection in July 2008.  He reported increased duration and intensity of pain.  

During his September 2008 hearing, the Veteran asserted that his lumbar spine condition never improved.  He reported receiving pain management and epidural injections as well as suffering from radiating pain and numbness to lower extremities, muscle spasms, pain, functional limitations, and occupational impairment.  He indicated that his primary VA physician did not find his back to be improved and that he spent one to two weeks a month in his house all day long. 

The Veteran was examined for SSA purposes in December 2008, as shown by records obtained from SSA.  No range of lumbosacral flexion is shown on the range of motion report.  Rather, the SSA examiner wrote "NT," but did not indicate what that abbreviation meant.  The Veteran's lateral flexion was described as reduced by 75 percent and extension was described as reduced to less than 50 percent.  

In December 2008, the Veteran's TENS unit was recalibrated and he was reeducated on use.  In April 2009, he reported some relief using the TENS.  In his February 2009 SSA application, the Veteran reported that his wife did the cooking and most household chores.  He reported that, "When my body lets me, I vacuum . . . & mow the grass."  He estimated that "Mowing takes 4 hours."  He reported that he could walk no more than 100 yards without resting.  

In March 2009, the Veteran was referred for physical therapy due to exacerbation of back pain.  The Veteran stated that he was in "too much pain" to demonstrate lumbar motion.  The physical therapy assessment was that the Veteran had very little active range of motion of the back and legs due to apprehension/pain.  He had a decreased lumbar lordosis.  

In early May 2009, the Veteran sought urgent care due to exacerbation of pain.  He received a lumbar steroid injection.  The VA primary provider noted that the Veteran had undergone multiple lumbar injections with little relief.  Neurosurgery was not indicated.  The provider noted that the Veteran had been discharged from pain clinic because no effective treatment could be found.  

In December 2009, the Veteran was re-assessed by an orthopedic surgery specialist.  The provider noted that the Veteran had normal gait, did not use any assistive device, and that there were no neurologic symptoms or deficit, other than pain.  The Veteran declined an attempt at forward flexion.  He had an exaggerated pain response on palpation and percussion.  The provider concluded that the Veteran had chronic mechanical low back pain, aggravated by obesity and poor muscle tone.  

VA outpatient treatment records dated in March 2010 through March 2102 disclose little change.  The Veteran's gait was described as "brisk, coordinated, and smooth," in March 2010 despite the Veteran complaints that his back pain was 10/10.  He had full range of motion and strength in all extremities.  He was doing home physical therapy exercises.  A diagnosis of possible generalized fibromyalgia was assigned.  

At his October 2010 hearing, the Veteran averred that his lumbar spine condition had never improved and only increased in severity over the years.  He testified that he was examined in July 2006 on one of his "good days". 

A private treatment note dated in February 2011 indicated that the Veteran had asymmetric reflexes in the lower extremities.  His overall resisted strength was 5/5.  Muscle tone was within normal limits.  His effort for heel walking was poor.  The Veteran said there was "too much pain" shooting up his legs and he could not demonstrate lumbar motion.  The Veteran's gait pattern was described as "reasonable."  However, the provider noted that it was difficult to evaluate the gait pattern, as the Veteran had "heavy boots" on.  The Veteran had a large key chain off on one pocket and his clothes smelled of oil.  Nerve conduction study disclosed "no evidence of compression neuropathy or polyneuropathy."  There were normal parameters for motor nerves and sensory nerves.  MRI disclosed moderate to advanced spinal stenosis at L3-4 and a disc herniation, and an L4-5 bulge which the provider stated was consistent with the Veteran's complaints of pain.  

At outpatient psychiatric evaluation in September 2011, the Veteran reported that he watched TV at night and ironed clothes when he would awaken.  The Veteran submitted the private treatment records of a September 2011 evaluation by AS, MD, for knee pain.  At that time, the Veteran demonstrated full range of motion of the cervical spine and thoracolumbar spine.  

In April 2012, the Veteran requested a letter stating that he only took pain medications at night.  The Veteran stated that he needed a letter indicating that his pain medications would not interfere with his ability to drive during the daytime because he wanted to renew his Class A driver's license.  He indicated that, although he was retired, he wanted to keep the Class A driver's license current because he sometimes drove for his church.  

VA examinations were conducted in March 2011 and March 2013.  At both examinations, the Veteran described sharp, knife-like back pain.  The examiner who conducted the March 2011 examination noted that the Veteran complained of lumbosacral pain with any motion of the cervical spine.  The Veteran refused to perform any range of motion of the thoracolumbar spine at either examination due to pain.  However, he was able to sit without pain.  

The Veteran's gait was described as slow and antalgic at his 2013 VA examination.  The examiner who conducted the 2013 examination stated "pain management is difficult.  No evidence of spinal cord or disc disease to explain pain."  The examiner concluded that physical examination results were inconsistent with the findings shown on objective examination, including MRI.  

On review of the foregoing the Board finds that the totality of the evidence does not support the assignment of a rating greater than 20 percent for lumbar degenerative disc disease.  The Veteran is not shown to have had episodes of incapacitation, ankylosis, or neurologic disability, which would support the assignment of a separate compensable rating.  Such has simply not been demonstrated at any time during the appeal period.  

There is also insufficient evidence showing that the Veteran has limitation of motion to less than 30 degrees.  When he last allowed VA to test his range of motion, he demonstrated flexion to 40 degrees.  It is true that he experienced the onset of pain at 30 degrees, which could result in the assignment of a higher (40 percent) rating through application of 38 C.F.R. §§ 4.40 and 4.45.  However, as discussed repeatedly throughout the record, VA examiners and treating healthcare providers have found that the Veteran exaggerates his symptomatology.  It is telling that the Veteran was incapable or unwilling to perform range of motion exercises when he was examined for compensation for purposes, both by the SSA and VA, but that he often demonstrated a nearly full range of motion when he was in a clinical setting.  

Reference is also made to the fact that the Veteran continued to have a normal gait, walked without an assistive device, was able to report for VA treatment without assistance, continued to drive, occasionally mowed the lawn, and reported no requirement of ongoing assistance for any activity of daily living.  His wearing of heavy boots, as highlighted by his care provider, and that he has declined treatment (other than being administered pain medication) is suggestive of greater function than the Veteran chooses to demonstrate.  He is also shown to have retained his muscle tone and strength.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's statements that his functional loss increased after the 2006 VA examination is inconsistent with the SSA evidence, including the Veteran's occupational history, which shows that the Veteran drove a trash truck full-time for several months after that examination.  The Board finds that the most persuasive evidence of record as to the severity of the Veteran's lumbar disability after August 1, 2007 is the September 2011 private clinical record of Dr. S.  DR. S. stated that the Veteran had full range of motion of the lumbar spine without guarding.  While Dr. S. did not specify the Veteran's exact range of lumbar motion, the Board finds this note to be persuasive evidence that the Veteran had more than 30 degrees of motion.  The Board finds this evidence more persuasive than the VA examinations conducted in 2011 and 2013, at which the Veteran declined to demonstrate any motion of the lumbar spine.

Additionally, the Board finds the Veteran's 2012 request for a statement from a provider to show that the Veteran only required pain medication at night an extremely persuasive item of evidence that the Veteran's functional loss did not approximate a 40 percent rating.  There is certainly evidence favorable to the Veteran's claim.  The Board has reviewed more than 1,000 pages of clinical and nonclinical relevant evidence.  In that regard, the Board finds the Veteran's private September 2011 clinical record from Dr. AS and the Veteran's 2012 request for a provider's statement that he required pain medication only at night for purposes of obtaining a Class A driver's license the most persuasive items of record.  Those two pieces of evidence are unfavorable to the claim for an evaluation in excess of 20 percent for lumbar disability after August 1, 2007.  

The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.  Initial evaluation for pain disorder 

Under 38 C.F.R. § 4.130, DC 9422, a 10 percent evaluation is provided for an acquired psychiatric disorder that causes occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during the periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

The Court has noted that Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  VA must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."


A review of the record shows that the Veteran has consistently experienced symptoms of depressed mood and anxiety.  Such was noted in 2008, 2009, and 2011.  Those symptoms appear to cause occasional decrease in his ability to function.  His GAF scores support this premise as well.  It is true that there is some question as to whether the Veteran exaggerates his symptomatology.  Nevertheless, in resolving all doubt in his favor, the Board finds that the totality of evidence supports the assignment of a 30 percent rating to for the Veteran's pain disorder.

Evidence support a higher evaluation is shown, however.  Symptoms such as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships, have not been demonstrated.  It is true that the listed symptoms are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.

The record instead shows that the Veteran retains an intact memory without any impairment of his judgment, thinking, or ability to follow commands.  His speech has been normal and he has not endorsed panic attacks.  The Veteran is shown to maintain a positive relationship with his wife of 10 years and his son.  He is also reports that he volunteers as a driver for his church, which is suggestive that he is both an active participant at his church and that he is able to socialize with his fellow parishioners.  The Board does not believe that the Veteran's church would allow him to serve as their driver if they believed he would not be a suitable representative.  The assigned GAF scores throughout the appeal period have ranged from 55 to 65, which is consistent with mild to moderate impairment.  In short, there is no indication that the Veteran's pain disorder results in occupational and social impairment with reduced reliability and productivity.

The Board finds that a 30 percent evaluation, but no higher initial evaluation, is warranted for the Veteran's pain disorder.  

3.  Consideration of increased initial rating on an extraschedular basis

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116  .

The schedular evaluations are adequate in the present case.  Evaluations in excess of those that are assigned are provided for certain manifestations of the service-connected back disability and psychiatric disorder, but the medical evidence reflects that those manifestations are not present.  The diagnostic criteria are also found to adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.



(CONTINUED NEXT PAGE)

Total disability evaluation based on individual unemployability

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for sleep apnea, evaluated as 50 percent disabling, for a pain disorder, which the Board finds is 30 percent disabling, and a lumbar disability, evaluated as 20 percent disabling since August 1, 2007.  The Veteran's combined rating is 70 percent, which meets the criteria for consideration of an award of TDIU on a schedular basis.  38 C.F.R. § 4.25.

The SSA records reflect that the Veteran engaged in substantially gainful employment until August 2008.  SSA found the Veteran to be disabled from August 22, 2008.  The SSA decision reflects that no disorders other than the Veteran's service-connected disabilities were discussed in that decision.  

The report of VA examination conducted in March 2011 reflects that the examiner conduced that the Veteran's service-connected disabilities did not preclude sedentary employment or sedentary employment with light lifting.  However, the examiner did not address the Veteran's psychiatric disorder when concluding that the Veteran could engage in sedentary employment, nor did the examiner address the Veteran's vocational training and experience for sedentary employment.  

The record establishes that the Veteran has no educational attainment beyond high school.  He has not engaged in any vocational training other than as required for manual labor or employment as a trash truck driver.  The evidence establishes that the Veteran's service-connected sleep apnea results in daytime somnolence, and that multiple medications would affect his ability to operate motor vehicles on a regular or routine basis.  The evidence tends to show that the Veteran would not be able to obtain or retain employment consistent with any past employment, in light of his service-connected disabilities.  

There is some evidence which is contrary to such a finding.  As noted above, some providers have concluded that the Veteran's reports of psychiatric symptoms and back pain are not consistent with objective medical findings.  The evidence establishes that the Veteran maintained a Class A driver's license at least through 2011.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise to warrant a finding that the Veteran's service-connected disabilities have precluded employment since August 22, 2008.  As the favorable evidence preponderates against the unfavorable evidence, the claim may be granted.  


ORDER

The appeal for an initial rating for lumbar spine degenerative disc disease in excess of 40 percent prior to August 1, 2007, is denied.  

The appeal for an initial rating for lumbar spine degenerative disc disease in excess of 20 percent from August 1, 2007, is denied.  

A 30 percent initial evaluation for service-connected pain disorder is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal for an increased evaluation for pain is granted to this extent only. 

The appeal for TDIU is granted from August 22, 2008, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.



______________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


